

114 S2939 IS: State, Territory, and Local Government Bailout Prevention Act
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2939IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the provision of Federal funds to State and local governments for payment of
			 obligations, to prohibit the Board of Governors of the Federal Reserve
			 System from financially assisting State and local governments, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the State, Territory, and Local Government Bailout Prevention Act. 2.DefinitionIn this Act, the term State includes—
 (1)the Commonwealth of Puerto Rico; and (2)any other territory or possession of the United States.
			3.Prohibition on the use of
			 Federal funds to pay State and local obligations
			(a)In
 generalNotwithstanding any other provision of law, no Federal funds may be used to purchase or guarantee obligations of, issue lines of credit to, or provide direct or indirect grants-and-aid to, any State government, municipal government, local government, or county government which, on or after May 1, 2016, has defaulted on its obligations, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government.
			(b)Limit on Use of
 Borrowed FundsThe Secretary of the Treasury shall not, directly or indirectly, use general fund revenues or funds borrowed pursuant to title 31, United States Code, to purchase or guarantee any asset or obligation of any State government, municipal government, local government, or county government, or otherwise to assist such government entity, if, on or after May 1, 2016, that State government, municipal government, or county government has defaulted on its obligations, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government.
			(c)Prohibition on
 Federal Reserve assistanceNotwithstanding any other provision of law, the Board of Governors of the Federal Reserve System shall not provide or extend to, or authorize with respect to, any State government, municipal government, local government, county government, or other entity that has taxing authority or bonding authority, any funds, loan guarantees, credits, or any other financial instrument or other authority, including the purchasing of the bonds of such State, municipality, locality, county, or other bonding authority, or to otherwise assist such government entity under any authority of the Board of Governors.
 (d)LimitationSubsections (a) through (c) shall not apply to Federal assistance provided in response to a declared disaster.
 4.ApplicabilityThe prohibition under section 3— (1)includes debt restructuring or any other related activity; and
 (2)does not include— (A)any discretionary appropriations or direct spending, as those terms are defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)); and
 (B)any grant awarded by the United States to the State government, municipal government, local government, or county government.